DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 11/24/2020. Claims 4, 7, 9-11, 13-15, 17, 18 and 20 are amended. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claims 9 and 18, the prior art of record fails to teach or suggest “A wearable electronic device comprising: a housing; a first light emitter disposed within the housing and configured to emit a first wavelength of light toward a tissue of a user; a second light emitter disposed within the housing and configured to emit a second wavelength of light toward the tissue, the first wavelength and the second wavelength having different values; and a photodiode disposed within the housing and configured to: receive a first reflected portion of the emitted first wavelength of light; receive a second reflected portion of the emitted second wavelength of light; generate sensor data for a first channel corresponding to the first reflected portion of the emitted first wavelength of light; and generate sensor data for a second channel corresponding to the second reflected portion of the emitted second wavelength of light”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624